DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendments and arguments/remarks filed on 10/08/2018 have been entered and fully considered.
Instant claims 1-3, 6, 8-11, 17-21, 23-25, and 27 have been amended currently.
Instant claims 4-5 and 12-16 have been cancelled currently.
Currently, instant claims 1-3, 6-11, and 17-27 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-11, and 17-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 (and its corresponding dependent claims) recites, “(e) calculating a relative abundance of the first isotopologue based on the abundance of the first isotopologue and the abundance of the second isotopologue; …” It is the position of the Examiner that the abundance of the first isotopologue is observed via mass spectrometric measuring in step “d”, and that calculating it based of its own abundance and a second abundance is not clear nor concise. Why would an operator calculate a quantity that they have expressly measured? Appropriate clarity of the claimed limitations is requested by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, and 17-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2006/0094057 A1 (Hellerstein).
In regards to instant claim 1; Hellerstein discloses (abstract, para. [0002], and fig. 1-4C) “a method of measuring” the kinetics (i.e., the “molecular flux rates” - “synthesis and breakdown or removal rates”) of a plurality of proteins or organic metabolites in living systems, wherein the methods may be accomplished in a high-throughput, large-scale automated manner, by using existing mass spectrometric profiling techniques.
Hellerstein discloses and recites (para. [0010] and claims 1-47), with regards to proteins or organic metabolites, the method steps of: 
a. “administering” one or more isotope-labeled protein (or organic metabolites) precursors to said cell, tissue or organism for “a period of time” sufficient for one or more isotope labels to be incorporated into a plurality of proteins (or a plurality of organic metabolites) in the proteome or portion thereof of the cell, tissue or organism; 
b. “obtaining” the proteome (or organeome) or portion thereof from the cell, tissue, or organism (“a biological sample”); 
c. identifying a plurality of mass isotopomeric envelopes of ions representing individual proteins in the proteome or portion of the proteome (or organic metabolites in the organeome or portion thereof) in the by mass spectrometry (“d. performing a high resolution mass spectrometric measurement …”); 
d. quantifying (“e. calculating”) relative and absolute mass isotopomer “abundances” of ions within the mass isotopomeric envelope corresponding to each identified protein (or organic metabolite) by mass spectrometry; and 
e. calculating the molecular flux rates of each identified protein to determine the molecular flux rates of said plurality of proteins (or organic metabolites).
Hellerstein recites (claim 23) “isolating” a plurality of sample from said cell, tissue, or organism (“c. enriching or isolating …”).  Hellerstein discloses (para. [0112]) the use of a baseline mass isotopomer frequency distribution for a protein in order to have a means of establishing in the cell, tissue, or organism, a naturally occurring frequency of mass isotopomers of the protein (“f. comparing the relative abundance … to a control relative abundance …”).  Hellerstein further discloses (para. [0132]-[0134]) “calculating fractional abundances” and using them to determine the fraction of polymers that were actually newly synthesized during a period of precursor administration (“g. calculating a fraction of newly synthesized …”). 

In regards to instant claims 2 and 25; Hellerstein discloses (para. [0141]) observing a “replacement rate” of a biopolymer pool.  Hellerstein discloses (para. [0124]) diagnostic screening (“diagnostic test”) employing the invention of Hellerstein.
In regards to instant claim 3; Hellerstein recites (claim 22) a method of determining the effects of one or more genes on the molecular flux rates of multiple pluralities (“first and second biological samples”) of proteins in a cell, tissue, or organism.  Hellerstein discloses (para. [0132]-[0134]) “calculating fractional abundances” and using them to determine the fraction of polymers that were actually newly synthesized during a period of precursor administration.
In regards to instant claims 6-11; Hellerstein discloses (para. [0034]) water labeled with one or more specific heavy isotopes of either hydrogen or oxygen, discloses (para. [0036]-[0037]) heavy isotopes of elements present in biomolecules and isotope labeled organic metabolite precursors, and discloses (para. [0047]) monoisotopic mass and masses of other “mass isotopomers” identified by their mass differences (encompassing all the isotope labels of the instant claims).
In regards to instant claims 17 and 20; Hellerstein recites (claim 6) biochemically degrading proteins to “peptides” or individual amino adds, and recites (claim 9) use the of a plurality of proteins that comprises a proteome of a “cell”, tissue, or organism.
In regards to instant claim 18; Hellerstein discloses (para. [0117]) the use of “DNA” chips for genomics (encompassing “one or more target molecules of interest are deoxyribose molecules isolated from DNA”).
In regards to instant claims 19 and 21-23; Hellerstein discloses (para. [0102]-[0114]) the use of “Fourier-transform-ion-cyclotron-resonance-MS” for analysis, “ion fragment” analysis, and the use of mass spectrometry for the analysis of peptides of thousands of expressed proteins (encompassing “quantifying isotopologues …”).  
In regards to instant claim 24; Hellerstein discloses (para. [0126]-[0127]) measuring mass spectral peak heights.  Hellerstein recites (claim 22) a method of determining the effects of one or more genes on the molecular flux rates of multiple pluralities (“first and second biological samples”) of proteins in a cell, tissue, or organism.  
In regards to instant claims 26-27; Hellerstein recites (claim 17) that an organism being analyzed is a “human.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/           Supervisory Patent Examiner, Art Unit 1797